Case: 2:19-cv-00208-EAS-EPD Doc #: 21-1 Filed: 04/15/19 Page: 1 of 6 PAGEID #: 95


                                                                             EXHIBIT
                                                                       fr
                                                                              A                       John Rose
                                                                                                  Prir:cipal Aotuary

                                                                                                       4 r   6-785-4899
  FINANCIAL DEVEIOPMENT. INC                                                                     416993 1493(cell)
                                                                                                       jr@gfPx.conr



                                     PROPRII]TARY AND CONF]DENTIAI,

       To:         Mar{< McCariney, Eric Seyboldt
       From:       Jolur Rose
       Date:        Apríl22,2014
       Subject     Plelirninary Novus Analysis
       copy:       Don Dady, Eric Denhanr
                                                FILE REF: DOCUMENTIO


       This lnemo discusses oul preliminary pricing analysis of the Trmsitions Estate Ridel
       (TER), This nremo cloes not include âny sample rates, since the actuai rates will clepend on
       lhe carrier's profit targets and assulrrptioûs, However, as discussed below, oul generic
       plicing methodology suggests that we can inçrease a can'iet's existing GI,WB jncome
       payout by roughly 10 to 30% depending on the o\ryl1er's ancl beneficiary's issue age,
       Howevet, as discussed in section D the ¿unounl of improveruent depends on the catLier''s
       plofit targets alrd assumptions, ærcl lherefrrre could ertd tql being quite different than
       suggested jrr this lnemo, and possibly even zero.


     A.      Analysis Approach

      The proposecl TER benefit proposition woulcl guarantee a specifìed amourt of annual
      income to a beneficiary on the deatli of the owrlel'. The Appendix shows a sarnple client
      ¡rage provided by Novu.s. This page shows a "pelrsion base" and gualauteecl "annual
      payment" fbr each ñlfure conilact annivelsary.

      As we have discussed in the past, it rnay not be possible to create tlte contract structure
      proposed in the Appendix (palent owner whose death triggets income going to the child)
      using a GI,WB licler, That is the reason we proposcd to design TER as a GMDB rider,
      I-Iowever, it r's possible toclay to create a page with the same values as the Appendix using
      the beneht base ancl guarauteed incorne amounts ftom any can'ist's GLWB r:ider,
      Therefore, we suspect that in plactice, agents would only want to sell TER if it performs
      better tlian a GLWB ricler. Othelwise, they woukl be trying to sell something withboth iess
      flexibility and woLse jncolne thân â standâr'cl GLWB rider, Therefol'e, we believe that ihe
      appropliate way to analyze the feasibility of the TERrider is to see if it ptoduces better
      payout rates than a GLWB ricler.

      One way to test this would be for us to cteate sample lER lates, and see if they oan beat
      existing GLWB riders, However, we do not believe this is a fait compalison. Genesis
      prices with what we believe to be realistic assumptions, while othel' can'iels appear to be
      lulnch rnore aggressive. Even with the resen¡e advautage of 'fER (cliscusse<l below in




  2 Roberr Speck Porkw¡ry. Suite 713,      Mi   ssissougo,'Ontorio, Conodo L4Z IHB Tel:905.82 ó.96?.3
INNOVATION                      .t     DEVELOPMENT                          s INTEGRATION
Case: 2:19-cv-00208-EAS-EPD Doc #: 21-1 Filed: 04/15/19 Page: 2 of 6 PAGEID #: 96




  Marl< McCanney, llr'ic Scytroldt
   April22,2014                                                                                                 Page 2



       section C), oul TER incorne amounts rnight be less than GI-,WB itrcome ol'solne of the
       more aggressive can'iers, such as Security Bcneltt.

       Thcref'ore, we deciclecl tltaf a fbir basis ol'ounpat'ison woulcl be to see if a "typical" cal'f ier
       could aflord to offel highel iucome rates rutder TER than tlncler a Gi,V/B ricler', To test
       tþis, this tnemo prices a GLWB ridel arid TER rider designed usiug consistettt pricing
       assurnptions, and cotnpales the results,

     B.     TER Design

       For this lneulo, the TER clesign is as follows:
            .     Desiglred as a rider which     will   be addecl to an existing base contlact,

            .     GMDB r{der wÌth rolhp benefit ba.se. Fol this memo, .[ ursecl a lollup of                   7o/o

                  compottnded for l5 yeats.
             .    There a¡e income factors for this ridcr. Fol this memo, I usecl a getteric set of
                  factol's: 3.0% fbr an income statt age of 45 gradíng0,I% fbr each yeat', capping at
                  7 .SYo for an incotne start date of 90 or later'.

             .    There is a charge for the ricler, Iror this uremo,         I   usecl a charge   of 75 bp of ihe
                  benefit base.
            .     O¡ death of the o\mter, tlrere is no lump suln death benefit available, Insteacl, the
                  beneJ:rt base   is applied to put'ohase a SPIA.
                              o      T'he SPIA   is lrot a legulal SPIA with low gueuanteed rates, but a
                                     special SPIA with gueuanteed rates silnilar to those f'ound under a
                                     GLWB rider. As clisct¡ssecl below, these SPIA râtes may ciepend on
                                     both llie owner's and beneficiary's ages.
                              o I¡ this rnenlo, I assnrned that the SPIA had a certain period equal to
                                     the IRS life expectaucy of the benofÌciary at the time inoome
                                     cornme¡Ççs. For tftis pulpose,   i   usecl ]RS   table 1, whicþ is usecl ft¡r
                                     exclusi on l'atio tl'eal¡rent,

       We believe that paymeuts uncler this clesign c¡ialiff 1'ot' exclusion ratio lreatnetlt, Other
       than excþision rátio treatnent, Genesis clicl not investigate the tax treatment of income
       payments to the bene.ficiary geueratecl as aresult of the death of the owner regarding suoh
       It.ms u* sucfi as younger aruruitants, life expc:ctancies of nru]tiple berleficíal'ies, gifl lax,
       ver.y higþ maturity ages to avoid forced aruruitization, qualified plans, 10% excise tax, etc,
       These shouLcl be conlÌuned ancl clocumented by Novus before we introdtlce the concept to a
       prospective carrier,

       Genesís also clid not investigate the legal ramifÌcatíons of the proposecl sales approach
       shown in the Appendix. For instance, urtder a typical annuity, tire beneficiary is not
       notified when thát aruiuity is purchasecl, yet that seems an integral part of the Novus sales
       proposal. What issues æ'é           if the benelÌciary falls oiit of favor with the ownet', and
                                  "teàtr,l


                                          PROPIìIETARY AND CONFIDIìN'TIÂL
Case: 2:19-cv-00208-EAS-EPD Doc #: 21-1 Filed: 04/15/19 Page: 3 of 6 PAGEID #: 97




  Mar'h McCauncy, Elio Seybolclt
   Aprll22.2014                                                                                     Pase   3




       the ownel wishes to l:emove them fiom the contraot'? Ol what ltappetrs ifÌ the owner
       sut'l'endels the contract fol cash ancl the benoiìcialies get nothing? Again this should be
       confilrred by Novus.

     C.     Sarn¡rlelmprovetnents

       As mentioned, we are pricing GLWB and TllR on a çonsistent basis, to see if TER can
       offer'higher guarânteed income amounts than GLWB. For this purpose, we priced a typical
       GLWB ricler using a typical Amrexus product, attd genet'ic Genesis pricing assumptious,
       rather than those firr a specific carrier. As well, for TER only, we built in additional
       cornpensation fbr Novus of 0.15% of plemirmr, plus a trail equal to 2 basis poilrts of
       ¿rcoount value annually,

       'Ihe pricing in this mel)lo uses Actuarial Guideline 33 whicli we believe is the current
       rnandated ïeselve rnethodology fol all annuíties. For a t'cgular GLWI] ricler, it t'equires
       carriers to assurne fhat all clients choose to elect income in tlie single year that is most
       exlrensive to tlie cornpany on a plesent value basis. By confl'ast, for TER, the clients do not
       have a choice, so instead Actuarial Guic{eline 33 r'equiles cau'iers to assuirle that the
       income start clafc is spread out over all future cl¿rtes, both expensive and cheaper, with tJre
       incidence by clate basecl on the mortality of the owner. 'Ihis results irr much lower resetves
       for.TER, which ieacls to lower leserve strain, and a higher IRIì f-or the carrier'.

      Because of this lower reserve shain, it is possiblc to improve the inconre factors for TER
      vcrsus GLWB, ancl still meet the IRR target, Subject to the extensive caveaJs in section D,
      the table below shows possible irnprovemerrts in income factors for'l'81ì verslls a simílarly
      plicecl GLV/B while still rneeting the IRR target. For example, a value of 12% in thc table
      rneans that the grrararfeed income in arry Íhture year for TER is II2% of what we coulcl
      affold for GLWB with the saure beneficiary age, So if the GLWB income fhctor for a.
      given income start age is 570, then wo catl afford 5,60% under TER. (This table asstuues
      we incleased the GLWII inoolne factors by the satre percentage for all income stalt ages.
      In pr,actice, when setting income factors for 'l'EI{, we might choose to selectively inclease
      thern for cet'tain agcs lather tltan using a collstant percent acl'oss the boald.)

                                    Table of hlcoure Factol'

                          Beneficiary      Owner Age    lmprovement versus GLWB for
                             Aoe                            same beneficiary aoe

                               45             65                    300/0


                                              75                    10%

                               55             75                    8%

                                              BO                    12%




                                        PROPRIDTARY AND CONT]DENl'IAL
Case: 2:19-cv-00208-EAS-EPD Doc #: 21-1 Filed: 04/15/19 Page: 4 of 6 PAGEID #: 98




  Mal'lc McCanney, .Elic Seyboldt
  April22,20t4                                                                                        Page 4



       Note that the above percentages are basecl on a pre-tax cotnparison. We anticipate that
       TER will deliver inoome with explusion ratio tleatnrent and thus will have an additional
       bene:[i t for tron-quali fiecl sa les.

       'ì'his table highlights that the pickup that maintains IRR clepends oll the o'wneL's age. This
       suggests that income f.actol's might neecl to be more cornplicaiecl than for t'egnlar GLWBs.
       Most GLWBs have "one-dimensional" income factors that vat'y only by attained age when
       ilcolne stalts. I{owevel, ihis analysis suggests we might need a two-ditlensional table
       based olr both ownel issue age, ancl beneficiary attainecl age when ilrcome stat'ts, ot even a
       Xlu'ee-dimensional tal¡le which varics by owner isstte age, beneficiary issue age, and
       beneficiary age when income starts, Structuting such a table will lead to some ittteresting
       marketing/econnmic/ac'hninistrative tt'adeoffs.

     D.     Caveats

       The iniproveûlents in the above table are very seusitive to ciraugcs in clesign ol
       assurnptious, If we take the idea to a specific carrier and use theil assutlptious, then the
       actual improvements could be ve'-y djflbr:ent thall shown above, or there ooulcl conceivably
       be no improvement at all.

       The lcey factors that could change ths income factor intprovelnent at'e;

       l.   Reseles anci Pl'ofit Tal'get

       As rnenlionecl above, the main pricing advantage of TER is that resel'ves are lowel, which
       leacls to a higher statutory IlìR, This rneans that the irrcome factor improvemetrt versus
       GLWB woulcl bc nruch lower than shown above if eithel of the following occuned:

            a)   A calriel tìses a profit target other than Statutoly IRR, Lower resorves itnprove
                 the calrier's IRR, but not their economic value. So if a canier uses a plofitt target
                 like plemium margin or economiç value adcled, itisteacl of IRR, then TER will not
                 have bettel rates than GLV/B.

            b)   A carrier   uses a mot'o aggl'essive teselve basis fol GLWB. Our pricing for GLWB
                 uses Actuzuial'Guideline 33, which results in high reselves fo.r GLWB, and
                 therefore a noticeable reserve lecluctiou for T'llR. I-Iowevet, if a catrier uses lower
                 t'esel'ves fbl GLWB to begin with, then the reserve rectuction and resultillg IRR
                 irnprovemerrt from TER wjll be smaller, meauing the ittconte factor irnprovetìelú
                 will be smaller. This could happen in the followìng cases:
                      'We
                 ,         suspect that solne cauiers are cutrently using a more agglessive reservc
                      basis than Guideline 33, since otherwise their ploducts woulcl create huge
                      strain.




                                     PROPRIE'I'ARY A ND CONTIIDENTIA].,
Case: 2:19-cv-00208-EAS-EPD Doc #: 21-1 Filed: 04/15/19 Page: 5 of 6 PAGEID #: 99




  Mark McCanricy, Eric Seybolclt
   April22,2014                                                                                        Page   5




                       'We
                             unclerstâlxl thât some states have in the past allowecl a more âgglessive
                       reselve basis than Guicleline 33, It is our undelstancling that some o1'these
                       st¿rtes have pulle(l back fìollt this pennitted plactice.

                       The NAIC is exploring pr-inciples base<J reserving. When lltis occurs, we
                       expect that cauiers who cutrently use Guicleline 33 will be abie to holcl
                       reseLves which reflect a reasonable mix of incomc start ciaies, rathel than
                       assuming everybocly picks the tnost expensive one. This will reduce the
                       reserve fol GLWB,

                       States uray explore ternpor:aly measures tcl redr"tce l'eseïves bellole principles
                       basecl leservirrg is irnplernentecl.

       2.   Gl}4/Bllcugn
       Introducing the TEl{ concept changes tlie tirnirrg of when iucome begitrs, since it is
       tliggered by death, instead of by client choice. Some can'iers set rollup t'ates alrcl income
       factors on theil rogular GLWB so that the plofit is lorighly the sarne regardless of when
       income slarts; for these cauiers, the fact that TER changes iirning won't have a big irnpact
       on profit. Otller calriels set rates in a sirnplifìed fashion, which by definition trreans tltey
       can't get the salne plofìt for cvery income staft date. For these catricrs, the fact thai TIIR
       changes timing might have a bigger impact on profit, and therefol'e the level of iucome
       irnprovement.

       Therefore, the ovel'all level of incornc improvement, ancl the pattern for dilfbrent ages,   will
       depend on tlie rollup peliocl ancl income factors for the carTier's regnlal GLWB design.

       3.   Calrier Assumptions

      The results in tliis men-ìo are based on generic Genesis assumptions f'or lapses, mot'tality,
      expeuses, income start dates, etc, Although the generic Genesis assumptíons are a
      reasonable starting point, each canier asks us to use dreir own assumptions, Changing any
      of these assumptions will change the relationship between 1'ER and GLWB plofitability,
      rvhich will change the amouut of iucome factor:itnpt'ovellrent,

      4.    $lnelç-ver€uåJault*Búdrs
      'Ihe analysis in this memo looks at a single owrer. In practice, the actual sales track might
      involvc trvo parcnts as joint owlers, with tlie bene,f,rciory receiving the iucoure only otr the
      second cleath of the parents, Wç have not yet explored the impact on pricing.




                                      PROPRìETARY AND CONFIDDNTIAL
Case: 2:19-cv-00208-EAS-EPD Doc #: 21-1 Filed: 04/15/19 Page: 6 of 6 PAGEID #: 100




   Malk McCanuey, Iìric Seyboldt
   Apt'i|22,2014                                                                                               Page 6



                                    App enclix-Sample    S   ales Matelial




                Dear Child One,

                Nationwide ís conrmitteel to asristing oul clients rvith theil fnancial plaruring
                necds. \'U'e are getting in touch urith you because (Mls. Ertelfe Clíent) recently
                purchased the Transitions Annuity. One of the benefits of this annuity is that, in
                the event thtt there are any remaining funds in the contract upon herÆheir death,
                youu'ill have the opportunityto use tlte firnds as a peßonal pension account.

                As of the issue date of the conû'act, your estitnated amual pension arnor¡nt is
                $12,500, A table illushating subsequent yeal pensiotr r'alues is futnished below
                to aid you in youl income plaming.

                If you luve any questions, please get irt touch wittr (Mls, Estelle Client) or her
                agent (ClaftKent).
                                                                   Yeil     Peniion gã3€


                                                                       s$         ¡3ó,000 i   t   16,SOo   ì


                                                                      ro$         {åo,ooo t'      21,500   i

                                                                      rst         sao,ooo ,.9     26,500   "

                Sincueiy,                                             r€9         Fso,ooo 1ü      27,500   :



                                                                      rz:   $     570rO00 ¡ $     28,s00   ì



                                                                      rg:   $     990,000,,   i   zs,too   i


               Natio¡rvicle Sen'ice Tearn                             rgt         610,000 i   É   30,500'
                                                                      20$         630,t00 $       31,500   ,




                                    PROPRIE'TARY AND CONFIDENTIAL
